Citation Nr: 1635237	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  06-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected rhino sinusitis and/or service-connected fibromyalgia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1979 to September 1980 and from January 1991 to June 1991 with additional periods of service in the U.S. Army Reserves.  Among other awards, the Veteran received the Southwest Asia Service Medal, Armed Forces Reserve Medal, and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before a Decision Review Officer (DRO) at a July 2006 hearing and before the undersigned Acting Veterans Law Judge at a June 2009 Travel Board hearing.  Transcripts of these hearings are of record.

The Board, in pertinent part, has previously remanded the issue on appeal for additional development in August 2009 and May 2011.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for sleep apnea.  Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In multiple statements, the Veteran, along with her husband and her daughter, have asserted that she had problems sleeping since she returned from her deployment to the Persian Gulf in 1991.  Prior to her deployment, the Veteran said that she did not have difficulty sleeping.  The Veteran testified at her July 2006 DRO hearing that since she never slept well while on active duty, she did not know that she had sleep apnea.  Then, she went for her Gulf War screening in 2003, explained her symptoms and went for a sleep study, which diagnosed her with obstructive sleep apnea.  Because the Veteran experienced sinus infections at the same time that she had her sleep problems, she surmised that she could have developed sleep apnea as a result of her rhino sinusitis.  See December 2005 Notice of Disagreement, July 2006 DRO hearing transcript, June 2009 Board hearing transcript, and September 2011 statements.  

In March 2010, the Veteran was afforded a VA examination to determine the etiology of her sleep apnea in compliance with an August 2009 Board remand.  A subsequent May 2011 Board remand found that the March 2010 VA examiner's opinion was unclear, because the examiner referred to a July 2009 request from the Board.  The examiner noted that an otolaryngologist "submitted an opinion that was paraphrased by the BVA in a decision to deny" a connection between sinusitis and sleep apnea.  The examiner went on to describe the basis of the otolaryngologist's opinion.  Because that opinion could not be located in the Veteran's claims file, the Board requested that a clarifying addendum VA opinion be provided on remand.  

In June 2011, the March 2010 VA examiner provided an addendum VA opinion.  The Board finds that the opinion is inadequate for several reasons.  First, the examiner clarified that the expert medical opinion from the otolaryngologist that he cited was actually an opinion summarized in a previous Board decision, which he included an excerpt of in his addendum.  This expert medical opinion was provided for a different Veteran, and therefore, it did not consider this Veteran's own unique circumstances surrounding the nature of her disabilities at issue.  Furthermore, the examiner has apparently used this summary of the expert medical opinion as the basis for opining that this Veteran's sleep apnea was less likely as not caused or aggravated by her service-connected rhino sinusitis.  He did not provide his own opinion, taking into consideration the Veteran's specific situation, as to why her service-connected rhino-sinusitis did not cause or aggravate her sleep apnea.  

Second, the examiner found that he was unable to corroborate the Veteran's assertion that she was told by a VA physician that her sleep apnea was caused by her sinusitis, because he was could not find any statement to that effect in her claims file.  The examiner did not address the Veteran's contention that she had complained of having sleep problems since returning from the Persian Gulf in 1991 and that her sinusitis had developed at the same time.  Finally, the examiner concluded that based on the findings of the Veteran's June 2003 sleep study regarding her weight, that it was her body mass index greater than 40 that was a likely cause of her sleep apnea, rather than her sinusitis.  Despite the Veteran's statements and the medical evidence that shows that the Veteran weighed substantially less when she separated from service in 1991 (177 pounds) than when she underwent the sleep study and was diagnosed with sleep apnea in 2003 (250 pounds), the examiner found that it would be speculation to opine as to whether she had sleep apnea prior to 2003.  The examiner cannot ignore lay evidence of the Veteran's history of sleep problems and base an opinion that there was no relationship to service or a service-connected disability solely on the lack of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Based on the foregoing, a remand is required to obtain an addendum VA opinion.  

In addition, during the pendency of the Veteran's appeal, the Veteran has been service-connected for fibromyalgia.  Available private treatment records suggest that the Veteran's sleep apnea and fibromyalgia may be related.  In an August 2011 private treatment record, the Veteran's private physician, Dr. B.M., indicated that the Veteran's reported symptoms were consistent with both fibromyalgia and sleep apnea.  In a January 2012 private treatment record, Dr. B.M. wrote that the Veteran complained of myalgia and associated illnesses included obstructive sleep apnea.  Based on these records, the Board finds that on remand, the VA examiner should opine as to whether the Veteran's sleep apnea was caused or aggravated by her service-connected fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records, including Detroit VA Medical Center treatment records from December 2008 to the present and private treatment records from Dr. B.M.

2.  Then, obtain a VA addendum opinion from a different examiner than the March 2010 examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is etiologically related to her active duty service? 

b.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by her service-connected rhino sinusitis and/or service-connected fibromyalgia?  

In providing the above opinions, the examiner should address the Veteran's lay statements concerning the history of her sleep problems.  

The examiner should also address Dr. B.M.'s August 2011 and January 2012 private treatment records regarding the Veteran's diagnoses for sleep apnea and fibromyalgia.

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




